DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 - 10 are pending.
Claims 1 - 10 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cockrem et al. (US 5,210,296).
The rejected clams cover, inter alia, a method of preparing alkyl lactate, the method comprising the steps of: reacting by-products generated during a process of converting lactic acid into lactide, or poly(lactic acid) (PLA) with alcohol and an acidic catalyst to prepare alkyl lactate; neutralizing the prepared alkyl lactate to prepare a neutralized solution of pH 6 to pH 9; and recovering alkyl lactate from the neutralized solution.
Dependent claims 2 – 8 further limit the reactants. Dependent claims 9 and 10 further limit the recovery process.
However, Cockrem discloses a process for the production of high purity lactate ester or lactic acid from a concentrated fermentation broth by continuous acidification in the presence of an alcohol diluent with sequential or simultaneous esterification, .
The difference between the instantly claimed invention and Cockrem is as follows: the by-products include one or more selected from the group consisting of meso-lactide, L-lactide, D-lactide, lactic acid, and lactic acid oligomers; the number of moles of the acidic catalyst of the trans-esterification reaction step is included at a molar ratio of 0.01 to 0.06, based on the number of moles of the lactic acid produced by hydrolysis of the by-products or the poly(lactic acid); the alcohol of the trans-esterification reaction step is methanol or ethanol; and the number of moles of the alcohol of the transesterification reaction step is included at a molar ratio of 2 to 5, based on the number of moles of the lactic acid produced by hydrolysis of the by-products or the poly(lactic acid). 
With regard to by-products, used as starting reactant,  including one or more selected from the group consisting of meso-lactide, L-lactide, D-lactide, lactic acid, and lactic acid oligomers, the Examiner turns to the teaching of Cockrem.  The prior art of Cockrem discloses that the fermentation broth contains mainly ammonium lactate or other basic salt of lactate.  (col. 4, ln 56 – 58 & col. 6, ln 29 - 30).  Thus, the difference between Cockrem and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Cockrem teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to the number of moles of the acidic catalyst of the trans-esterification reaction step is included at a molar ratio of 0.01 to 0.06, based on the number of moles of the lactic acid produced by hydrolysis of the by-products or the poly(lactic acid), the Examiner turns to Cockrem.  Cockrem does not specifically disclose this feature; however, all of claimed reactants are disclosed in the process of Cockrem.  Where the general conditions of a claim are disclosed in the prior art, it is not 
With regard to the alcohol of the trans-esterification reaction step is methanol or ethanol, the Examiner turns to the teaching of Cockrem.  The prior art of Cockrem teaches that methanol can be used as the esterification alcohol to produce methyl lactate.  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the number of moles of the alcohol of the transesterification reaction step is included at a molar ratio of 2 to 5, based on the number of moles of the lactic acid produced by hydrolysis of the by-products or the poly(lactic acid), the Examiner turns to the teaching of Cockrem. Cockrem does not specifically disclose this feature; however, all of claimed reactants are disclosed in the process of Cockrem.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, there is nothing in the .  
Claim Rejections - 35 USC § 103
Claims 1- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brake (US 5,264,617) in view of Li (CN 103922970) or Cockrem et al. (US 5,210296).  
The rejected clams cover, inter alia, a method of preparing alkyl lactate, the method comprising the steps of: reacting by-products generated during a process of converting lactic acid into lactide, or poly(lactic acid) (PLA) with alcohol and an acidic catalyst to prepare alkyl lactate; neutralizing the prepared alkyl lactate to prepare a neutralized solution of pH 6 to pH 9; and recovering alkyl lactate from the neutralized solution.
Dependent claims 2 – 8 further limit the reactants. Dependent claims 9 and 10 further limit the recovery process.
However, Brake teaches depolymerizing polyhydroxy acid by heating with the alcohol of 1-6 carbon atoms in the presence of an acid catalyst to produce an alkyl ester. (abstract).  Specifically, Brake discloses in examples 1-17 the reaction of polylactic acid waste with various acids and various alcohols. Examples 2, 3, 5-10, 12, 16 and 17 disclose the use of sulfuric acid. Example 9 discloses the production of methyl lactate, with methanol as the alcohol.  Example 10 discloses ethyl lactate, with ethanol as the alcohol.  The other examples use butanol and produce butyl lactate. In Examples 1, 5, 6, 7, 8, 16 and 17, sodium carbonate is used to neutralize the   catalyst. Brake teaches that very small quantities of catalyst 
The difference between Brake and the claimed inventions is that it does do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Brake teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The remaining differences between Brake and the instantly claimed invention is as follows: the neutralization step is performed by ammonia gas; and the vacuum distillation is performed at a temperature of 30°C to 90°C and a pressure of 30 torr to 90 torr.
With regard to the neutralization step is performed by ammonia gas the Examiner turns to the teaching of Brake in view of Li or Cockrem.  In Examples 1, 5, 6, 7, 8, 16 and 17 of Brake, sodium carbonate is used in the neutralization step.  However, Brake discloses that any non-reactive, non-volatile base or basic salt can effectuate neutralization.  Examples provided inexpensive neutralizing agents suggested by Brake include sodium and potassium carbonates and hydroxides, and ammonia.  Brake does not state the form of the ammonia, gas or liquid.  For this reason the Examiner turns to the teachings of Li or Cockrem.  Li discloses the general use of ammonia gas to adjust the pH of an acidic system.  Cockrem in Example 1 used anhydrous ammonia to neutralize the pH of the reaction product solution.  (col. 12, ln 19 – 26).  Also, Example 4 teaches that the ammonia is a dry ammonia gas.  (col. 13).  As such, this limitation is to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
With regard to the vacuum distillation is performed at a temperature of 30°C to Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622